Citation Nr: 1040044	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for joint pain due 
to an undiagnosed illness.  

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bursitis of the 
right hip.  

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an eye 
disability manifested by an eye infection and blurred vision, to 
include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for peptic ulcer 
disease.  


6.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for ulcers due to 
an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin rash due 
to an undiagnosed illness.

8.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for headaches due 
to an undiagnosed illness.

9.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for memory loss due 
to an undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by mild dry eye symptoms.  

11.  Entitlement to service connection for excessive lacrimation 
due to an undiagnosed illness.

12.  Entitlement to service connection for sleep apnea, claimed 
as upper airway resistance syndrome. 

13.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

14.  Entitlement to service connection for eczema.  

15.  Entitlement to service connection for stress-related 
headaches.  

16.  Entitlement to service connection for numbness in the 
fingers and arms due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 
1979 and from November 1990 to May 1991.  She served in Southwest 
Asia from January 11, 1991, to April 26, 1991.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2010, the 
Veteran presented testimony before the undersigned in a hearing 
in Washington, D.C.; a copy of the transcript has been associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

During her June 2010 hearing, the Veteran testified that she had 
received treatment for her various disabilities during the past 
several months from the VA Medical Center (VAMC) in Washington, 
D.C. and Kaiser Permanente in Washington, D.C.  The most recent 
treatment records in the claims folder are dated up to April 
2009.  Also, the Veteran indicated at her hearing that she was 
treated following her second motor vehicle accident at a private 
facility on Pennsylvania Avenue and in the emergency room at Fort 
Belvoir.  Because VA is on notice that there are records that may 
be applicable to the Veteran's claims and because these records 
may be of use in deciding the claims, these records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Additionally, the Veteran was provided various examinations for 
her claims.  However, the examination reports do not provide 
adequate, or in most cases, any opinions regarding the etiology 
of any of the claimed disabilities.  In general, once VA 
undertakes the effort to provide an examination when developing a 
service- connection claim, even if not statutorily obligated to 
do so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Board 
notes that VA need not conduct an examination with respect to the 
claims of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

Notwithstanding, the foregoing, the Board notes that while VA is 
not required to provide a VA examination until a claim is reopen, 
there is nothing prohibiting VA from seeking an examination in 
such cases.  Furthermore, to the extent that much of the 
Veteran's contentions concern disabilities related to undiagnosed 
illness, the Board concludes that the Veteran should be provided 
new examinations for each of her claimed disabilities to 
determine the nature and etiology thereof.  

The Board notes that additional evidence has been associated with 
the claims folders since the claims were last adjudicated in May 
2007.  The Veteran has not submitted a waiver of agency of 
original jurisdiction consideration of this evidence in the first 
instance.  On remand, the RO must readjudicate the claims taking 
into consideration all relevant medical evidence of record.  38 
C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all outstanding treatment records 
from the VAMC in Washington, D.C.  All 
attempts to locate these records should be 
fully documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

2.	With any necessary assistance from the 
Veteran, obtain all outstanding treatment 
records from Kaiser Permanente in 
Washington, D.C. and Fort Belvoir.  All 
attempts to locate these records should be 
fully documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

3.	 Request that the Veteran identify all 
outstanding treatment records for the 
claimed disabilities, inlcuding those from 
a private medical facility on Pennsylvania 
Avenue.  With any necessary assistance 
from the Veteran, obtain all outstanding 
treatment records identified.  All 
attempts to locate these records should be 
fully documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

4.	Schedule the Veteran for appropriate VA 
examinations to determine the nature and 
etiology for each of the claimed 
disabilities listed herein.  The claims 
files, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiners prior to completion of the 
examination reports, and the examination 
reports must reflect that the claims 
files were reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

(a)	 For each disability claimed as due 
to an undiagnosed illness (joint pain, 
eye disability manifested by an eye 
infection and blurred vision, sleep 
disorder, ulcers, skin rash, headaches, 
memory loss, excessive lacrimation, and 
numbness in the fingers and arms), the 
examiners should describe in detail any 
objective manifestations of the claimed 
disabilities.  For each manifestation 
identified, the examiners should 
proffer an opinion as to whether the 
manifestation represents a current 
chronic disability.

The examiners should identify with 
specificity any claimed symptom or 
manifestation that is not objectively 
shown either by examination of the 
Veteran or review of the claims folder.

For each symptom identified that is 
currently manifested or otherwise 
indicated in the record, the examiners 
should indicate whether the 
manifestation can be clinically 
attributed to a known disability.

The examiners should identify the 
disability to which the manifestation 
is attributable and whether there is a 
50 percent probability or greater that 
the disability is etiologically related 
to the Veteran's military service to 
include service in Southwest Asia.

(b)	As to the other claimed disabilities 
(bursitis of the right hip, peptic 
ulcer disease, disability manifested by 
mild dry eye symptoms, sleep apnea, 
GERD, eczema, and stress-related 
headaches), the examiners should 
indicate the current nature of the 
disability; and provide an opinion as 
to whether there is a 50 percent 
probability or greater that the claimed 
disability had its onset during 
service, was aggravated by service (in 
the case of bursitis of the right hip, 
whether an in-service motor vehicle 
accident aggravated any disability 
which preexisted service caused by an 
accident in 1983), or is otherwise 
related to service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiners should address the 
Veteran's contentions as to incurrence 
and continuity of symptoms, and also 
address any contrary evidence of record.

5.	Notify the Veteran that it is her 
responsibility to report for the scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examinations must be 
placed in the Veteran's claims file.

6.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims taking 
into consideration all evidence received 
since the claims were last adjudicated.  
If action remains adverse to the Veteran, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


